   Case: 1:20-cv-00546-MRB Doc #: 1 Filed: 07/14/20 Page: 1 of 12 PAGEID #: 1




                    UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION

PASTOR VICTOR S. COUZENS       :           Case No. 1:20CV00546
C/O:                           :
Inspirational Bible Church     :           Judge
11450 Sebring Dr.              :
Cincinnati, OH 45240           :
                               :
and                            :
                               :
INSPIRATIONAL BIBLE CHURCH :
11450 Sebring Dr.              :
Cincinnati, OH 45240           :
                               :
                   Plaintiffs, :
                               :
vs.                            :
                               :
CITY OF FOREST PARK, OH        :
1203 West Kemper Road          :
Forest Park, OH 45240          :
                               :
and                            :
                               :
COLONEL WILLIAM ARNS           :
C/O:                           :
FOREST PARK POLICE             :
DEPARTMENT                     :
CITY OF FOREST PARK            :
1203 West Kemper Rd.           :
Forest Park, OH 45240          :
                               :
In his official capacity       :
                               :
and                            :
                               :
REBECCA EAVERS                 :
C/O:                           :
FOREST PARK POLICE             :
DEPARTMENT                     :
1203 West Kemper Rd.           :
Forest Park, OH 45240          :
                               :
In her official and            :
personal capacities            :
   Case: 1:20-cv-00546-MRB Doc #: 1 Filed: 07/14/20 Page: 2 of 12 PAGEID #: 2




                                    :
and                                 :
                                    :
COREY HALL                          :
C/O:                                :
FOREST PARK POLICE                  :
DEPARTMENT                          :
1203 West Kemper Rd.                :
Forest Park, OH 45240               :
                                    :
In his official and                 :
personal capacities                 :
                                    :
and                                 :
                                    :
VADA HARRIS                         :
C/O:                                :
FOREST PARK POLICE                  :
DEPARTMENT                          :
1203 West Kemper Rd.                :
Forest Park, OH 45240               :
                                    :
In her official and                 :
personal capacities                 :
                                    :
and                                 :
                                    :
ALANDES POWELL                      :
1535 Woodridge Ct.                  :
Cincinnati, OH 45240                :
                                    :
and                                 :
                                    :
MARTIN JONES                        :
4892 Blue Meadow Ln.                :
Cincinnati, OH 45251                :
                                    :
                 Defendants.        :




                                        -2-
    Case: 1:20-cv-00546-MRB Doc #: 1 Filed: 07/14/20 Page: 3 of 12 PAGEID #: 3




_______________________________________________________

               COMPLAINT AND JURY DEMAND
_______________________________________________________

       Plaintiff Pastor Victor Couzens (“Pastor Couzens”) and the Inspirational Bible

Church Inc. (“IBC”) for their Complaint against Defendants, City of Forest Park (“Forest

Park”), Colonel William Arns (“Colonel Arns”), Rebecca Eavers (“P.O. Eavers”), Corey

Hall (“P.O. Hall”), Vada Harris (“P.O. Harris”), Alandes Powell (“Ms. Powell”), and

Martin Jones (“Mr. Jones”), state as follows:

                           I. PRELIMINARY STATEMENT

       1.     This is a civil rights action arising out of events which took place on or about

the premises of IBC on the morning of February 9, 2020. Specifically, Pastor Couzens and

IBC allege that they suffered a violation of their civil liberties and civil rights when P.O.

Eavers, P.O. Harris, and P.O. Hall, members of the City of Forest Park Police Department,

working an off-duty detail, entered IBC without a warrant and in furtherance of a

conspiracy with Ms. Powell and Mr. Jones.

       2.     The central purpose of the conspiracy was to terminate Pastor Couzens’

employment with IBC and his role as spiritual leader of the church. In attempt of

furthering that purpose Defendants: (1) deprived Pastor Couzens of his liberty without

due process of law; (2) subjected Pastor Couzens to an unreasonable search and seizure

of his person; and (3) interfered with Pastor Couzens’ rights to the free exercise of his

religion.

       3.     At the same time and by the same means, Defendants violated the rights of

members of IBC to freely exercise their religion by commandeering and disrupting the

regularly scheduled prayer service of February 9, 2020, on the pretense that Pastor



                                            -3-
    Case: 1:20-cv-00546-MRB Doc #: 1 Filed: 07/14/20 Page: 4 of 12 PAGEID #: 4




Couzens had been effectively and lawfully stripped of his authority as the spiritual leader

of the IBC congregation and was thereby illegally trespassing at the church.

       4.     Pastor Couzens and IBC bring this action pursuant to 42 U.S.C. § 1983 to

redress denials of free exercise of religion, freedom from unreasonable searches and

seizures, and due process of law. Finally, Pastor Couzens and IBC bring this action

pursuant to the common law of the state of Ohio to be free from civil conspiracies.

       5.     Pastor Couzens and IBC respectively seek compensatory damages for the

economic and non-economic injuries they suffered and continue to suffer as a proximate

result of Defendants unconstitutional and tortious actions, punitive damages, and an

award for Plaintiff’s costs and reasonable attorney’s fees in prosecuting this action.

                          II. JURISDICTION AND VENUE

       6.     This Court has jurisdiction over the federal claims in this matter pursuant

to 28 U.S.C. § 1331. The Court may assume supplemental jurisdiction over the state law

claims of Pastor Couzens and IBC pursuant to 28 U.S.C. § 1367 because these claims

derive from the same nucleus of operative facts as their federal claims.

       7.     Venue with this Court is appropriate because the actions complained of

herein occurred within the Southern District of Ohio.

                                      III. PARTIES

       8.     Plaintiff, IBC, is a not-for-profit corporation which operates a religious

congregation in Forest Park, Ohio.

       9.     Plaintiff, Pastor Couzens, is a United States citizen and a resident of

Hamilton County, Ohio. Pastor Couzens is an ordained clergyman who is and was, at all

times pertinent hereto, employed by IBC as the Senior Pastor and spiritual leader of its

congregation.


                                           -4-
    Case: 1:20-cv-00546-MRB Doc #: 1 Filed: 07/14/20 Page: 5 of 12 PAGEID #: 5




       10.     Defendant, Forest Park, is a city and a political subdivision located in

Hamilton County, Ohio.

       11.     Defendant, Colonel Arns is and was, at all times pertinent hereto, the duly

appointed and acting Chief of Police of the City of Forest Park. Colonel Arns is the city

official primarily responsible for the operation and supervision of the police department

of the City of Forest Park. Colonel Arns is sued in his official capacity.

       12.     Defendant, P.O. Eavers is and was, at all times pertinent hereto, a police

officer employed by and under the supervision of the City of Forest Park Police

Department. P.O. Eavers is sued in her official and individual capacities.

       13.     Defendant, P.O. Hall is and was, at all times pertinent hereto, a police officer

employed by and under the supervision of the City of Forest Park Police Department. P.O.

Hall is sued in his official and individual capacities.

       14.     Defendant, P.O. Harris is and was, at all times pertinent hereto, a police

officer employed by and under the supervision of the City of Forest Park Police

Department. P.O. Harris is sued in her official and individual capacities.

       15.     Defendant, Ms. Powell, is a United States citizen and a resident of Hamilton

County, Ohio. Ms. Powell was, at all relevant times, a member of IBC who purported to

hold a position of leadership at the church.

       16.     Defendant, Mr. Jones, is a United States citizen and a resident of Hamilton

County, Ohio. Mr. Jones was, at all relevant times, a member of IBC who purported to

hold a position of leadership at the church.

                            IV. STATEMENT OF THE CASE

       17.     IBC hired Pastor Couzens on or about June 2, 2000 to head the church as

its spiritual leader.


                                             -5-
    Case: 1:20-cv-00546-MRB Doc #: 1 Filed: 07/14/20 Page: 6 of 12 PAGEID #: 6




       18.     Sometime prior to December 27, 2019, Ms. Powell and Mr. Jones took it

upon themselves to divest Pastor Couzens of his spiritual leadership position in the

church by interfering with and terminating his contractual relationship with IBC.

       19.     In furtherance of that end, Ms. Powell and Mr. Jones conspired to develop

a scheme by which they attempted to alienate Pastor Couzens from the church, by among

other things, arranging an ultra vires meeting of selected members of the church to vote

Pastor Couzens out of his position and to formally terminate his employment relationship

with IBC. Despite not having any authority under IBC’s bylaws to call the election, Ms.

Powell and Mr. Jones falsely claimed they had obtained the requisite number and

percentage of votes at the meeting to divest Pastor Couzens’ position with the church.

       20.     On or about February 6, 2020, Ms. Powell and Mr. Jones forwarded a letter

to Pastor Couzens informing him that as a result of the vote of the congregation, Pastor

Couzens’ employment relationship with IBC had been ended and that he was no longer

its spiritual leader.

       21.     Then, to enlist the aid of members of the police department to help them

advance their conspiracy, Ms. Powell and Mr. Jones provided the Forest Park Police

Department with the identical letter dated February 6, 2020 to serve as evidence that

Pastor Couzens had been deposed as the chief pastor and spiritual leader of IBC.

       22.     As a result of Ms. Powell and Mr. Jones’ efforts to work in concert and

collaboration with the police department, Forest Park assigned an off-duty detail

consisting of P.O. Hall, P.O. Harris, and P.O. Eavers to accompany them to IBC on

February 9, 2020. Before doing so neither Forest Park nor Colonel Arns, nor any of the

individual officers sought or obtained a warrant establishing probable cause for the search

of IBC or the arrest of Pastor Couzens.


                                           -6-
    Case: 1:20-cv-00546-MRB Doc #: 1 Filed: 07/14/20 Page: 7 of 12 PAGEID #: 7




       23.    When the officers arrived at the church on February 9, 2020, they were

attired in the official uniform of the Forest Park Police Department and each officer was

fully armed and displayed a badge reflecting that they were performing their actions

under color of state law. On that day, the officers, at the direction of Ms. Powell and Mr.

Jones, arranged for the locks of IBC to be changed to prevent Pastor Couzens’ entry;

restricted Pastor Couzens’ entrance and exit to the front entrance of the church and

subsequently did not allow him to access any of the private areas of IBC, including his

personal office; ordered IBC’s sound engineer to cut Pastor Couzens’ microphone when

he began speaking to the congregation; and threatened to arrest Pastor Couzens if he did

not leave the pulpit because he was trespassing on IBC property.

       24.    When Pastor Couzens questioned under what authority the three officers

were acting, Pastor Couzens was simply told by P.O. Hall, P.O. Harris, and P.O. Eavers

that the Forest Park Police Department had received documentation that he was not to be

permitted on church grounds and that the officers had been vested with lawful authority

to arrest him if he did trespass. They further informed him that he could either leave IBC

voluntarily or would be “be dragged away in handcuffs.”

       25.    Not wanting any more disruption for the IBC congregation, Pastor Couzens

agreed to leave but first asked P.O. Hall if he could quickly explain to the congregation

why he would not be leading the services that day. P.O. Hall denied his request.

Whereupon Pastor Couzens’ wife attempted to address the congregation to provide an

explanation as to what was taking place. Once again, however, Ms. Powell and Mr. Jones

directed the sound engineer to cut Mrs. Couzens’ microphone. P.O. Hall, P.O. Eavers, and

P.O. Harris then proceeded to escort Pastor Couzens from the church.




                                           -7-
     Case: 1:20-cv-00546-MRB Doc #: 1 Filed: 07/14/20 Page: 8 of 12 PAGEID #: 8




        26.        The forgoing acts of Defendants, and each of them, were taken under color

of state law intentionally, purposefully, and maliciously to advance the goals of their

conspiracy to deprive Pastor Couzens of his employment and leadership position with the

church. In this matter, there was a sufficiently close nexus between the actions of

Defendants Ms. Powell and Mr. Jones that their actions may be fairly attributed to the

actions of Forest Park and the individual police officers.

        27.        As a direct and proximate result of the actions of Defendants conducted in

the manner, and for the reasons previously described, Pastor Couzens suffered a

disruption in his employment relationship with IBC causing him financial injuries,

damage to his professional reputation, interference with and violations of his civil rights,

and emotional distress.

        28.        As a direct and proximate result of the actions of Defendants, IBC suffered

damages to its reputation as a prestigious and respected religious organization and

congregation resulting in significant loss of members and a consequent diminution in

church revenues for the continued operation and maintenance of its congregation and

facility.

                                   V. CLAIMS FOR RELIEF

                  COUNT 1: VIOLATION OF THE FOURTH AMENDMENT
                           Unreasonable Search and Seizure

        29.        Pastor Couzens and IBC incorporate paragraphs 1-28 as if fully rewritten

herein.

            30.    The aforementioned actions of Defendants Forest Park, Colonel Arns, P.O.

Hall, P.O. Harris, P.O. Eavers, Ms. Powell, and Mr. Jones constituted the unreasonable




                                               -8-
    Case: 1:20-cv-00546-MRB Doc #: 1 Filed: 07/14/20 Page: 9 of 12 PAGEID #: 9




search and seizure of Pastor Couzens in violation of Pastor Couzens’ rights secured by the

Fourth Amendment of the United States Constitution.

                       COUNT 2: DEPRIVATION OF LIBERTY
                            Substantive Due Process

          31.   Pastor Couzens and IBC incorporate paragraphs 1-30 as if fully written

herein.

          32.   The aforementioned actions of Defendants Forest Park, Colonel Arns, P.O.

Hall, P.O. Harris, P.O. Eavers, Ms. Powell, and Mr. Jones constituted a deprivation of

Pastor Couzen’s rights to liberty and substantive due process in violation of the

Fourteenth Amendment of the United States Constitution.

                COUNT 3: VIOLATION OF THE FIRST AMENDMENT
                  Interference with the Free Exercise of Religion

          33.   Pastor Couzens and IBC incorporate paragraphs 1-32 as if fully rewritten

herein.

          34.   The aforementioned actions of Defendants Forest Park, Colonel Arns, P.O.

Hall, P.O. Harris, P.O. Eavers, Ms. Powell, and Mr. Jones constituted a violation of Pastor

Couzens and IBC members’ rights to the free exercise of religion secured by the First

Amendment of the United States Constitution.

                             COUNT 4: CIVIL CONSPIRACY
                                   42 U.S.C. 1983

          35.   Pastor Couzens and IBC incorporate paragraphs 1-34 as if fully rewritten

herein.

          36.   The aforementioned actions of Defendants Forest Park, Colonel Arns, P.O.

Hall, P.O. Harris, P.O. Eavers, Ms. Powell, and Mr. Jones, all acting under the color of




                                           -9-
   Case: 1:20-cv-00546-MRB Doc #: 1 Filed: 07/14/20 Page: 10 of 12 PAGEID #: 10




state law, conspired together to create a single plan to deprive Pastor Couzens and IBC of

their constitutionally protected rights as set forth herein above.

                            COUNT 5: CIVIL CONSPIRACY
                                Ohio Common Law

        37.   Pastor Couzens incorporate paragraphs 1-36 as if fully rewritten herein.

        38.   The aforementioned actions of Defendants Forest Park, Colonel Arns, P.O.

Hall, P.O. Harris, P.O. Eavers, Ms. Powell, and Mr. Jones constituted a malicious

combination of two or more persons injuring Pastor Couzens and IBC’s person or

property, in a way not competent for one alone to Plaintiffs in violation of the common

law of the state of Ohio.

                                PRAYER FOR RELIEF

       Wherefore, Plaintiffs Pastor Couzens and IBC demand judgment against

Defendants Forest Park, Colonel Arns, P.O. Hall, P.O. Harris, P.O. Eavers, Ms. Powell,

and Mr. Jones, and each of them, jointly and severally, as follows:

       1.     A judgment for compensatory damages for their economic and non-

              economic injuries in an amount to be determined at trial;

       2.     A judgment for punitive damages against the individual Defendants in an

              amount to be determined at trial;

       3.     A judgment for an award of Plaintiff’s reasonable attorney fees and costs;

       4.     A judgment for such other relief in law or in equity that is appropriate under

              the premises.




                                           - 10 -
Case: 1:20-cv-00546-MRB Doc #: 1 Filed: 07/14/20 Page: 11 of 12 PAGEID #: 11




                                  Respectfully submitted,

                                  MEZIBOV BUTLER

                                  /s/Marc D. Mezibov____________
                                  Marc D. Mezibov (OH No. 0019316)
                                  Brian J. Butler (OH No. 0082675)
                                  Daniel J. Treadaway (OH No. 0098000)
                                  615 Elsinore Place, Suite 105
                                  Cincinnati, OH 45202
                                  Phone: 513.621.8800
                                  Fax: 513.621.8833
                                  mmezibov@mezibov.com
                                  bbutler@mezibov.com
                                  dtreadaway@mezibov.com

                                  Attorneys for Plaintiff Victor Couzens




                                   - 11 -
  Case: 1:20-cv-00546-MRB Doc #: 1 Filed: 07/14/20 Page: 12 of 12 PAGEID #: 12




                                   JURY DEMAND

      Plaintiff Victor Couzens demands a jury trial to resolve issues of fact related to his

Complaint.


                                         /s/Marc D. Mezibov___________
                                         Marc D. Mezibov (Ohio No. 0019316)




                                          - 12 -
